In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00011-CV
        ______________________________



                  IN RE:
    ENBRIDGE PIPELINES (EAST TEXAS) L.P.




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Enbridge Pipelines (East Texas) L.P., Relator, has filed a motion stating that it wishes to

withdraw its petition for writ of mandamus. The relator represents to this Court that the parties

have reached a “compromise and settlement agreement, resolving all issues presently pending

before the Court.” In such a case, no real controversy exists, and in the absence of a controversy,

the appeal is moot.

       Accordingly, we dismiss relator’s petition for writ of mandamus as moot. See TEX. R.

APP. P. 42.1.


                                             Jack Carter
                                             Justice

Date Submitted:       March 8, 2010
Date Decided:         March 9, 2010




                                                2